             Case 20-60083 Document 28-1 Filed in TXSB on 12/07/20 Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    VICTORIA DIVISION

    In re:                                               §
                                                         §       Case No. 20-20-60083
                                                         §
    SNAP KITCHEN INVESTMENTS, LLC,                       §       Chapter 11
    et. al.1                                             §       Subchapter V
                                                         §
              Debtors.                                   §       (Jointly Administered)
                                                         §

    ORDER AUTHORIZING (I) THE REJECTION OF CERTAIN UNEXPIRED LEASES
      AND (II) ABANDONMENT OF CERTAIN PERSONAL PROPERTY, IF ANY,
                  EACH EFFECTIVE AS OF THE PETITION DATE


             CAME ON FOR CONSIDERATION, the Debtors’ Omnibus Motion Seeking Entry of an

Order Authorizing (I) the Rejection of Certain Unexpired Leases and (II) Abandonment of Certain

Personal Property, if any, Each Effective as of the Petition Date (the “Motion”), filed by Snap

Kitchen Investments, LLC and its affiliated debtors (the “Debtors”), each as debtors-in-possession

in the above-captioned chapter 11 cases (the “Bankruptcy Cases”). Finding that notice and service

of the Motion was sufficient and appropriate under the circumstances, that the relief requested in

the Motion is lawful, appropriate, and necessary and is in the best interests of the Estates,2 and,

based on the Smith Declaration, the representations in the Motion, and the record at any hearing

on the Motion, it is HEREBY ORDERED THAT:

             1.     Each of the Leases set forth on Exhibit A attached to the Motion is rejected under

section 365 of the Bankruptcy Code effective as of the Petition Date.



1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as
follows: Snap Kitchen Investments, LLC (4938); Snap Kitchen Management, LLC (4886); Snap Kitchen Services,
LLC (4910); Snap Kitchen Dallas, LLC (6157); Snap Kitchen #1, LLC (4938); Snap Kitchen #2, LLC (4948); Snap
Kitchen #3, LLC (4589); Snap Kitchen #5, LLC (4635); Snap Kitchen Philadelphia, LLC (9116).
2
  Capitalized terms not otherwise defined in this order shall have the meaning assigned to them in the Motion.


                                                        Page 1
        Case 20-60083 Document 28-1 Filed in TXSB on 12/07/20 Page 2 of 3




        2.      The Debtors are authorized to abandon any Personal Property located on the

Premises and all such property is deemed abandoned as of the Petition Date. The applicable

counterparty to each Lease may utilize or dispose of such Personal Property in its sole and absolute

discretion without further notice or liability to any party claiming an interest in such abandoned

property.

        3.      The counterparty to each Lease must file a proof of claim, if at all, on or before the

later of (a) the deadline for filing proofs of claim established in these Bankruptcy Cases and

(b) thirty (30) days after the entry of this order, or else any such claims may be forever barred by

operation of law and orders entered in these Bankruptcy Cases.

        4.      Notwithstanding the relief granted in this Order and any actions taken pursuant to

such relief, nothing contained in the Motion or in this Order shall be deemed: (a) an admission as

to the amount of, basis for, or validity of any claim against a Debtor entity under the Bankruptcy

Code or other applicable nonbankruptcy law; (b) a waiver of the Debtors’ or any other party in

interest’s right to dispute any claim on any grounds; (c) a promise or requirement to pay any claim;

(d) an implication or admission that any particular claim is of a type specified or defined in the

Motion or this Order or a finding that any particular claim is an administrative expense claim or

other priority claim; (e) an admission as to the validity, priority, enforceability, or perfection of

any lien on, security interest in, or other encumbrance on property of the Debtors’ estates; (f) a

waiver or limitation of the Debtors’ or any other party in interest’s rights under the Bankruptcy

Code or any other applicable law; or (g) a concession by the Debtors that any liens (contractual,

common law, statutory, or otherwise) that may be satisfied pursuant to the relief authorized in this

Order are valid, and the rights of all parties in interest are expressly reserved to contest the extent,

validity, or perfection or seek avoidance of all such liens.




                                                 Page 2
         Case 20-60083 Document 28-1 Filed in TXSB on 12/07/20 Page 3 of 3




         5.         The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order.

         6.         This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

Dated: ___________________.


                                                            Hon. Christopher M. Lopez,
                                                            United States Bankruptcy Judge




                                                   Page 3
4826-8757-1667v.3
